Lanning on postNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 05/21/2020. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the simulated demonstration training" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no mention of simulated demonstration training in claim 8, or in claim 1 from which claim 8 depends. This makes the claim indefinite, as it is unclear which simulated demonstration training the claim is referring. 
Claim 16 recites the limitation "the simulated demonstration training" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no mention of simulated demonstration training in claim 8, or in claim 9 from which claim 16 depends. This makes the claim indefinite, as it is unclear which simulated demonstration training the claim is referring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, 11, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aichele et al. US 9811074 B1 (“Aichele”).
	Regarding Claim 1. Aichele teaches a computer-implemented method comprising:
	receiving perceptual data of a workcell of a robot to be configured to execute a task according to a skill template, wherein the skill template specifies one or more subtasks required to perform the skill, wherein at least one of the subtasks is a demonstration subtask that relies on learning visual characteristics of the workcell (A method for optimizing a robot control program using machine learning, comprising: defining a robotic task; generating a plurality of virtual test cases for the robotic task; and creating a physics-based simulated environment [Claim 10]. A robot cell can be represented via a graphical three-dimensional model in a simulator, where simulator tools can be used to create optimized program paths for the robot to perform a specific task [Column 1, lines 34-40]. Assembly tasks can require live information of work piece positions in a workcell, and consist of numerous subtasks like localization, object recognition, etc., and the use of simulation software for both designing and verifying programs and algorithms is known in the art [Column 1, lines 43-55]. “The robot controller may be operable to store training and validation data to a historical database. The training and validation data may include at least measurements of success of the execution of the plurality of virtual test cases. The robot controller may train a machine learning algorithm using the training and validation data” [Column 2, lines 43-51]); 
	generating, from the perceptual data, a virtual model of a portion of the workcell (The system involves generating a plurality of virtual test cases [Claim 1]); 
	generating, by a training system, simulated local demonstration data from the virtual model of the portion of the workcell (The system stores training and validation data to a historical database after measuring a success of the execution of each of the plurality of virtual test cases so as to train a machine learning algorithm using the training and validation data [Claim 1]); 
	obtaining a base control policy for the demonstration subtask (“determine a control strategy for executing the plurality of virtual test cases and initial parameters for the control strategy” [Claim 1]); and 
	tuning the base control policy for the demonstration subtask using the simulated local demonstration data generated from the virtual model of the portion of the workcell (“continuously execute the plurality of virtual test cases while using the machine learning algorithm to adjust parameters of the control strategy until one or more optimal test cases are determined” [Claim 1]).
	Regarding Claim 3. Aichele teaches the method of claim 1.
	Aichele also teaches:
	wherein generating the simulated local demonstration data comprises generating a plurality of task state representations that include representations of simulated robot sensors (In one embodiment, the plurality of virtual test cases for the robotic task correspond to different plausible situations associated with the physical robot, the situations including behavioral variations by which a simulated robot explores a space of possible states in order to find an optimal policy to execute the robotic task [Column 10, lines 25-32]. Creating the physics-based simulated environment may include generating sensory inputs for the physically plausible runtime environment [Column 6, lines 63-66]. The robot itself may be connected to a sensor to sense parameters associated with the simulated robot during the execution of the virtual test cases [Column 7, lines 15-22]).
	Regarding Claim 6. Aichele teaches the method of claim 1.
	Aichele also teaches:
	wherein generating the virtual model of the workcell comprises generating a plurality of different perspectives of a target of a demonstration subtask defined in the skill template (The system generates a plurality of virtual test cases for the robotic task; determining a control strategy for executing the plurality of virtual test cases and initial parameters for the control strategy [Claim 1]. The artificial neural network may provide an output in a form of classifications of different grasping angles, e.g., joint angles and commanded torques, and different grasping positions each awarded with a score to determine whether the object is graspable or not [Column 15, lines 10-15], meaning that the virtual model includes a plurality of different perspectives of a target of the subtask).
	Regarding Claim 7. Aichele teaches the method of claim 1.
	Aichele also teaches:
	wherein generating the virtual model of the workcell comprises generating a three-dimensional representation of a portion of the workcell represented by the perceptual data (A robot cell can be represented via a graphical three-dimensional model in a simulator, where simulator tools can be used to create optimized program paths for the robot to perform a specific task [Column 1, lines 34-40]).
	Regarding Claim 8. Aichele teaches the method of claim 1.
	Aichele also teaches:
	further comprising: 
	receiving local demonstration data that represents joint data of the robot; and 
	further refining a model trained using the simulated demonstration training using the local demonstration data (Upon receiving an input in a form of an image of an object, the artificial neural network may determine the probability of success of different grasps. The artificial neural network may provide output in a form of classifications of different grasping angles, e.g., joint angles and commanded torques [Column 15, lines 7-15], which means that the learning model is trained in part using joint data received and refines the model trained using the simulated joint angle data).
	Regarding Claim 9. Aichele teaches a system comprising:
	one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers (The methods of Aichele may be implemented by a series of computer-executable instructions residing on a storage medium [Column 2, lines 8-17]), to cause the one or more computers to perform operations comprising: 
	receiving perceptual data of a workcell of a robot to be configured to execute a task according to a skill template, wherein the skill template specifies one or more subtasks required to perform the skill, wherein at least one of the subtasks is a demonstration subtask that relies on learning visual characteristics of the workcell (A method for optimizing a robot control program using machine learning, comprising: defining a robotic task; generating a plurality of virtual test cases for the robotic task; and creating a physics-based simulated environment [Claim 10]. A robot cell can be represented via a graphical three-dimensional model in a simulator, where simulator tools can be used to create optimized program paths for the robot to perform a specific task [Column 1, lines 34-40]. Assembly tasks can require live information of work piece positions in a workcell, and consist of numerous subtasks like localization, object recognition, etc., and the use of simulation software for both designing and verifying programs and algorithms is known in the art [Column 1, lines 43-55]. “The robot controller may be operable to store training and validation data to a historical database. The training and validation data may include at least measurements of success of the execution of the plurality of virtual test cases. The robot controller may train a machine learning algorithm using the training and validation data” [Column 2, lines 43-51]); 
	generating, from the perceptual data, a virtual model of a portion of the workcell (The system involves generating a plurality of virtual test cases [Claim 1]); 
	generating, by a training system, simulated local demonstration data from the virtual model of the portion of the workcell (The system stores training and validation data to a historical database after measuring a success of the execution of each of the plurality of virtual test cases so as to train a machine learning algorithm using the training and validation data [Claim 1]); 
	obtaining a base control policy for the demonstration subtask (“determine a control strategy for executing the plurality of virtual test cases and initial parameters for the control strategy” [Claim 1]); and 
	tuning the base control policy for the demonstration subtask using the simulated local demonstration data generated from the virtual model of the portion of the workcell (“continuously execute the plurality of virtual test cases while using the machine learning algorithm to adjust parameters of the control strategy until one or more optimal test cases are determined” [Claim 1]).
	Regarding Claim 11. Aichele teaches the system of claim 9. 
	Aichele also teaches:
	wherein generating the simulated local demonstration data comprises generating a plurality of task state representations that include representations of simulated robot sensors (In one embodiment, the plurality of virtual test cases for the robotic task correspond to different plausible situations associated with the physical robot, the situations including behavioral variations by which a simulated robot explores a space of possible states in order to find an optimal policy to execute the robotic task [Column 10, lines 25-32]. Creating the physics-based simulated environment may include generating sensory inputs for the physically plausible runtime environment [Column 6, lines 63-66]. The robot itself may be connected to a sensor to sense parameters associated with the simulated robot during the execution of the virtual test cases [Column 7, lines 15-22]).
	Regarding Claim 14. Aichele teaches the system of claim 9.
	Aichele also teaches:
	wherein generating the virtual model of the workcell comprises generating a plurality of different perspectives of a target of a demonstration subtask defined in the skill template (The system generates a plurality of virtual test cases for the robotic task; determining a control strategy for executing the plurality of virtual test cases and initial parameters for the control strategy [Claim 1]. The artificial neural network may provide an output in a form of classifications of different grasping angles, e.g., joint angles and commanded torques, and different grasping positions each awarded with a score to determine whether the object is graspable or not [Column 15, lines 10-15], meaning that the virtual model includes a plurality of different perspectives of a target of the subtask).
	Regarding Claim 15. Aichele teaches the system of claim 9.
	Aichele also teaches:
	wherein generating the virtual model of the workcell comprises generating a three-dimensional representation of a portion of the workcell represented by the perceptual data (A robot cell can be represented via a graphical three-dimensional model in a simulator, where simulator tools can be used to create optimized program paths for the robot to perform a specific task [Column 1, lines 34-40]).
	Regarding Claim 16. Aichele teaches the system of claim 9.
	Aichele also teaches:
	wherein the operations further comprise: 
	receiving local demonstration data that represents joint data of the robot; and 
	further refining a model trained using the simulated demonstration training using the local demonstration data (Upon receiving an input in a form of an image of an object, the artificial neural network may determine the probability of success of different grasps. The artificial neural network may provide output in a form of classifications of different grasping angles, e.g., joint angles and commanded torques [Column 15, lines 7-15], which means that the learning model is trained in part using joint data received and refines the model trained using the simulated joint angle data).
	Regarding Claim 17. Aichele teaches one or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers (The methods of Aichele may be implemented by a series of computer-executable instructions residing on a storage medium [Column 2, lines 8-17]) cause the one or more computers to perform operations comprising: 
	receiving perceptual data of a workcell of a robot to be configured to execute a task according to a skill template, wherein the skill template specifies one or more subtasks required to perform the skill, wherein at least one of the subtasks is a demonstration subtask that relies on learning visual characteristics of the workcell (A method for optimizing a robot control program using machine learning, comprising: defining a robotic task; generating a plurality of virtual test cases for the robotic task; and creating a physics-based simulated environment [Claim 10]. A robot cell can be represented via a graphical three-dimensional model in a simulator, where simulator tools can be used to create optimized program paths for the robot to perform a specific task [Column 1, lines 34-40]. Assembly tasks can require live information of work piece positions in a workcell, and consist of numerous subtasks like localization, object recognition, etc., and the use of simulation software for both designing and verifying programs and algorithms is known in the art [Column 1, lines 43-55]. “The robot controller may be operable to store training and validation data to a historical database. The training and validation data may include at least measurements of success of the execution of the plurality of virtual test cases. The robot controller may train a machine learning algorithm using the training and validation data” [Column 2, lines 43-51]); 
	generating, from the perceptual data, a virtual model of a portion of the workcell (The system involves generating a plurality of virtual test cases [Claim 1]);
	generating, by a training system, simulated local demonstration data from the virtual model of the portion of the workcell (The system stores training and validation data to a historical database after measuring a success of the execution of each of the plurality of virtual test cases so as to train a machine learning algorithm using the training and validation data [Claim 1]); 
	obtaining a base control policy for the demonstration subtask (“determine a control strategy for executing the plurality of virtual test cases and initial parameters for the control strategy” [Claim 1]); and 
	tuning the base control policy for the demonstration subtask using the simulated local demonstration data generated from the virtual model of the portion of the workcell (“continuously execute the plurality of virtual test cases while using the machine learning algorithm to adjust parameters of the control strategy until one or more optimal test cases are determined” [Claim 1]).
	Regarding Claim 19. Aichele teaches the one or more non-transitory computer storage media of claim 17. 
	Aichele also teaches:
	wherein generating the simulated local demonstration data comprises generating a plurality of task state representations that include representations of simulated robot sensors (In one embodiment, the plurality of virtual test cases for the robotic task correspond to different plausible situations associated with the physical robot, the situations including behavioral variations by which a simulated robot explores a space of possible states in order to find an optimal policy to execute the robotic task [Column 10, lines 25-32]. Creating the physics-based simulated environment may include generating sensory inputs for the physically plausible runtime environment [Column 6, lines 63-66]. The robot itself may be connected to a sensor to sense parameters associated with the simulated robot during the execution of the virtual test cases [Column 7, lines 15-22]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 10, 12-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aichele et al. US 9811074 B1 (“Aichele”) and Rottmann et al. US 20190344441 A1 (“Rottmann”).
	Regarding Claim 2. Aichele teaches the method of claim 1.
	Aichele also teaches:
	further comprising: 
	receiving actual local demonstration data generated from a user demonstrating a demonstration subtask on a physical robot (Task data may include user-defined result criteria. In one embodiment, the method may include providing a human-machine interface (HMI) that can receive commands from a user, [Column 10, lines 18-24]. Additionally, programming a robot by having a human bring a robot into the right position by a teaching pendant is conventional in the art [Column 1, lines 29-31]. An operator may need to review results of the execution of operations by the simulation software and determine which parameters need to be adjusted to obtain successful results of execution [Column 2, lines 5-10]); and
	further tuning the base control policy using demonstration data (“continuously execute the plurality of virtual test cases while using the machine learning algorithm to adjust parameters of the control strategy until one or more optimal test cases are determined” [Claim 1]).
	Aichele does not expressly teach that the actual local demonstration data is also used to further tune the base control policy. However, it would have been obvious to modify the invention of Aichele so that the tuning of the base control policy also used the actual local demonstration data to further tune the base control policy so that the machine learning can incorporate the physical demonstration from a user to further improve the accuracy of the base control policy.
	Additionally, and in the alternative, Rottman teaches:
	further tuning the base control policy using the actual local demonstration data (A method for robotic programming, comprising: receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user; making a first data model of a robot move, according to the movement parameters; calculating, upon the first data model touching a second data model of a virtual object, the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user [Claim 1]. The controller of the robot is configured to send receiving movement parameters of the robot and receive parameters of a force to control the robot, meaning that the parameters form a policy for controlling the robot [paragraph 191]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aichele with further tuning the base control policy using the actual local demonstration data as taught by Rottmann so that the machine learning can incorporate the physical demonstration from a user to further improve the accuracy of the base control policy.
	Regarding Claim 4. Aichele teaches the method of claim 1.
	Aichele does not teach:
	wherein tuning the base control policy at least partially overlaps with a user collecting actual local demonstration data from the robot.
	However, Rottmann teaches:
	wherein tuning the base control policy at least partially overlaps with a user collecting actual local demonstration data from the robot (A method for robotic programming, comprising: receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user; making a first data model of a robot move, according to the movement parameters; calculating, upon the first data model touching a second data model of a virtual object, the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user [Claim 1]. The controller of the robot is configured to send receiving movement parameters of the robot and receive parameters of a force to control the robot, meaning that the parameters form a policy for controlling the robot [paragraph 191]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aichele with wherein tuning the base control policy at least partially overlaps with a user collecting actual local demonstration data from the robot as taught by Rottmann so that the machine learning can incorporate the actual demonstration data to further improve the accuracy of the base control policy.
	Regarding Claim 5. Aichele teaches the method of claim 1.
	Aichele does not teach:
	wherein the perceptual data comprises a camera image, depth camera data, lidar scan data, or laser scan data of the workcell.
	However, Rottman teaches:
	wherein the perceptual data comprises a camera image, depth camera data, lidar scan data, or laser scan data of the workcell (The apparatus for robotic programming can get parameters of the robot using, for example, a camera, force sensor, etc. [paragraph 199]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aichele with wherein the perceptual data comprises a camera image, depth camera data, lidar scan data, or laser scan data of the workcell as taught by Rottman so that the robot can use visual data collected by a camera to improve upon the virtual model.
	Regarding Claim 10. Aichele teaches the system of claim 9.
	Aichele also teaches:
	wherein the operations further comprise: 
	receiving actual local demonstration data generated from a user demonstrating a demonstration subtask on a physical robot (Task data may include user-defined result criteria. In one embodiment, the method may include providing a human-machine interface (HMI) that can receive commands from a user, [Column 10, lines 18-24]. Additionally, programming a robot by having a human bring a robot into the right position by a teaching pendant is conventional in the art [Column 1, lines 29-31]. An operator may need to review results of the execution of operations by the simulation software and determine which parameters need to be adjusted to obtain successful results of execution [Column 2, lines 5-10]); and 
	further tuning the base control policy using demonstration data (“continuously execute the plurality of virtual test cases while using the machine learning algorithm to adjust parameters of the control strategy until one or more optimal test cases are determined” [Claim 1]).
	Aichele does not expressly teach that the actual local demonstration data is also used to further tune the base control policy. However, it would have been obvious to modify the invention of Aichele so that the tuning of the base control policy also used the actual local demonstration data to further tune the base control policy so that the machine learning can incorporate the physical demonstration from a user to further improve the accuracy of the base control policy.
	Additionally, and in the alternative, Rottman teaches:
	further tuning the base control policy using the actual local demonstration data (A method for robotic programming, comprising: receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user; making a first data model of a robot move, according to the movement parameters; calculating, upon the first data model touching a second data model of a virtual object, the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user [Claim 1]. The controller of the robot is configured to send receiving movement parameters of the robot and receive parameters of a force to control the robot, meaning that the parameters form a policy for controlling the robot [paragraph 191]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aichele with further tuning the base control policy using the actual local demonstration data as taught by Rottmann so that the machine learning can incorporate the physical demonstration from a user to further improve the accuracy of the base control policy.
	Regarding Claim 12. Aichele teaches the system of claim 9.
	Aichele does not teach:
	wherein tuning the base control policy at least partially overlaps with a user collecting actual local demonstration data from the robot.
	However, Rottmann teaches:
	wherein tuning the base control policy at least partially overlaps with a user collecting actual local demonstration data from the robot (A method for robotic programming, comprising: receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user; making a first data model of a robot move, according to the movement parameters; calculating, upon the first data model touching a second data model of a virtual object, the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user [Claim 1]. The controller of the robot is configured to send receiving movement parameters of the robot and receive parameters of a force to control the robot, meaning that the parameters form a policy for controlling the robot [paragraph 191]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aichele with wherein tuning the base control policy at least partially overlaps with a user collecting actual local demonstration data from the robot as taught by Rottmann so that the machine learning can incorporate the actual demonstration data to further improve the accuracy of the base control policy.
	Regarding Claim 13. Aichele teaches the system of claim 9.
	Aichele does not teach:
	wherein the perceptual data comprises a camera image, depth camera data, lidar scan data, or laser scan data of the workcell.
	However, Rottman teaches:
	wherein the perceptual data comprises a camera image, depth camera data, lidar scan data, or laser scan data of the workcell (The apparatus for robotic programming can get parameters of the robot using, for example, a camera, force sensor, etc. [paragraph 199]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aichele with wherein the perceptual data comprises a camera image, depth camera data, lidar scan data, or laser scan data of the workcell as taught by Rottman so that the robot can use visual data collected by a camera to improve upon the virtual model.
	Regarding Claim 18. Aichele teaches the one or more non-transitory computer storage media of claim 17.
	Aichele also teaches:
	wherein the operations further comprise: 
	receiving actual local demonstration data generated from a user demonstrating a demonstration subtask on a physical robot (Task data may include user-defined result criteria. In one embodiment, the method may include providing a human-machine interface (HMI) that can receive commands from a user, [Column 10, lines 18-24]. Additionally, programming a robot by having a human bring a robot into the right position by a teaching pendant is conventional in the art [Column 1, lines 29-31]. An operator may need to review results of the execution of operations by the simulation software and determine which parameters need to be adjusted to obtain successful results of execution [Column 2, lines 5-10]); and 
	further tuning the base control policy using demonstration data (“continuously execute the plurality of virtual test cases while using the machine learning algorithm to adjust parameters of the control strategy until one or more optimal test cases are determined” [Claim 1]).
	Aichele does not expressly teach that the actual local demonstration data is also used to further tune the base control policy. However, it would have been obvious to modify the invention of Aichele so that the tuning of the base control policy also used the actual local demonstration data to further tune the base control policy so that the machine learning can incorporate the physical demonstration from a user to further improve the accuracy of the base control policy.
	Additionally, and in the alternative, Rottman teaches:
	further tuning the base control policy using the actual local demonstration data (A method for robotic programming, comprising: receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user; making a first data model of a robot move, according to the movement parameters; calculating, upon the first data model touching a second data model of a virtual object, the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user [Claim 1]. The controller of the robot is configured to send receiving movement parameters of the robot and receive parameters of a force to control the robot, meaning that the parameters form a policy for controlling the robot [paragraph 191]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aichele with further tuning the base control policy using the actual local demonstration data as taught by Rottmann so that the machine learning can incorporate the physical demonstration from a user to further improve the accuracy of the base control policy.
	Regarding Claim 20. Aichele teaches the one or more non-transitory computer storage media of claim 17.
	Aichele does not teach:
	wherein tuning the base control policy at least partially overlaps with a user collecting actual local demonstration data from the robot.
	However, Rottmann teaches:
	wherein tuning the base control policy at least partially overlaps with a user collecting actual local demonstration data from the robot (A method for robotic programming, comprising: receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user; making a first data model of a robot move, according to the movement parameters; calculating, upon the first data model touching a second data model of a virtual object, the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user [Claim 1]. The controller of the robot is configured to send receiving movement parameters of the robot and receive parameters of a force to control the robot, meaning that the parameters form a policy for controlling the robot [paragraph 191]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aichele with wherein tuning the base control policy at least partially overlaps with a user collecting actual local demonstration data from the robot as taught by Rottmann so that the machine learning can incorporate the actual demonstration data to further improve the accuracy of the base control policy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664